Order filed August 7, 2018.




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-18-00246-CV
                                    ____________

                              LINDA ALAN, Appellant

                                         V.

                 NATIONSTAR MORTGAGE, LLC, Appellee


                       On Appeal from the 125th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2016-09047

                                     ORDER
      Appellant’s brief was due July 26, 2018. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before August 22, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                   PER CURIAM